Citation Nr: 0201010	
Decision Date: 01/30/02    Archive Date: 02/05/02

DOCKET NO.  99-14 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to service connection for facial sagging, 
diagnosed as old left Bell's palsy, to include as claimed as 
a result of exposure to ionizing radiation.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating action of the Manchester, 
New Hampshire Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for facial sagging, to include as claimed as a 
result of exposure to ionizing radiation.  

The veteran was afforded a video hearing before the 
undersigned Member of the Board in October 2001.  



FINDINGS OF FACT

1.  Neither facial sagging nor Bell's palsy is recognized by 
VA as a disease or injury related to radiation exposure.  

2.  The veteran's old left Bell's palsy with incomplete 
recovery is not related to his military service or an 
incident incurred therein.  


CONCLUSION OF LAW

Facial sagging, diagnosed as old left Bell's palsy with 
incomplete recovery, to include as claimed as a result of 
exposure to ionizing radiation was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1137, 
5103A, 5107(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran claims that facial sagging was incurred in 
service.  In this regard, the veteran indicated that he was 
in Japan in 1945, five days after the dropping of the atomic 
bomb.  Thereafter, while on board the USS Cepheus, he 
reportedly developed a left eye and facial disability.  He 
indicated that he was treated for a watery eye while on board 
the USS Cepheus.  

Thereafter, subsequent to service, he indicated he was seen 
for treatment for his eye and facial disability by his 
private physician, Dr. Weiner, now deceased, by a Dr. Sharpe, 
whose whereabouts are unknown, and later by the Chelsea 
Soldiers Home, beginning in the 1960's.  He has denied being 
seen for a facial disorder by his current physician, Dr. 
Douglas Eddy.

Service medical records are silent for clinical complaints or 
treatment in service related to the left eye or face while on 
board the USS Cepheus.  Examination at enlistment, dated 
September 1942, indicated normal findings for the eye, eyelid 
and face.  There were no nervous or mental conditions found.  
Examination at discharge, dated December 1945, also indicated 
normal findings for the eye, eyelid and face, without nervous 
or mental conditions found.  Additionally, at discharge 
examination, the veteran certified to the best of his 
knowledge and belief that he had no physical defects.  

A response from the Chelsea Soldiers Home, dated April 1999, 
indicates that the veteran was last seen for treatment over 
30 years ago and any records related to his treatment had 
been destroyed.  

The veteran was seen for an outpatient VA neurological 
examination in February 2000.  The veteran reported that his 
ship arrived into Japan five days after the dropping of the 
atomic bomb.  His ship was in Japan for a few days and then 
left to return to the United States.  He reported that, 
shortly after leaving Japan, his left eye bothered him.  He 
sought out the ship's pharmacist and received treatment, 
although no definite diagnosis was made at that time.  He 
indicated that, within two weeks after discharge, he 
developed a facial droop on the left, which involved the left 
lower eyelid.  He reportedly was treated initially with 
massage therapy and felt some improvement, but never 
completely recovered.  

Upon examination, the veteran did not complain of pain, 
headache or dizziness associated with the left eye and face.  
The lid fissure on the left was smaller than the right.  
There was some mild peripheral facial weakness on the left 
and weakness of the frontalis muscle on the lower face as 
well.  He had synkinesis on the left that involved the 
muscles around the jaw and plaquismus.  The examiner 
commented that the veteran suffered from an old left Bell's 
palsy with incomplete recovery.  Additionally, he noted that, 
by history provided by the veteran, the disability began when 
he was completing service in the Navy.  The examiner further 
opined that it was difficult to say whether the old Bell's 
palsy was related to any exposure to atomic radiation since 
it was such a common disorder and presumably viral but, by 
the history provided by the veteran, it did occur while he 
was on the ship.  

A letter from the veteran's brother-in-law dated in September 
2000 indicates that he had known the veteran since 1938.  He 
further indicated that, in the post-war years 
"(approximately) 1960's," the veteran suffered a facial 
disfigurement and was urged to seek medical attention.  

This matter was previously remanded by the Board in July 2001 
for failure to afford the veteran a travel board hearing.  In 
August 2001, the veteran waived his right to a travel board 
hearing and requested a video hearing.  As noted, the veteran 
was afforded a video hearing in October 2001.

Analysis

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 U.S.C.A. § 5103(A) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

In this case, the veteran has been informed of the evidence 
necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  In this respect, the RO 
attempted to develop the record and obtain all pertinent 
post-service treatment records. Records from a VA outpatient 
neurological examination were associated with the claims 
folder.  Unfortunately, records from the Chelsea Soldiers 
Home were noted to be destroyed.  No other records were 
identified by the veteran.  In the rating decision on appeal, 
statement of the case and supplemental statement of the case 
sent to the veteran, he was advised of the laws and 
regulations applicable to his claim as well as the basis for 
the denial of his claim.  The veteran has not identified any 
additional evidence in support of his claim.  Accordingly, 
the Board finds that the duty to assist and notify the 
veteran has been satisfied.  See generally, 38 U.S.C.A. 
§ 5103A. (West 1991 & Supp. 2001).

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 310 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

When a disease is first diagnosed after service, service 
connection may be established nonetheless by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumptive 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Where a 
veteran who served for 90 days or more during a period of war 
(or during peacetime after December 31, 1946) develops a 
chronic disorder, such as an organic disease of the nervous 
system, to a compensable degree within a prescribed period 
after separation from service, the disease may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In addition, certain specified disabilities becoming manifest 
in a "radiation-exposed veteran" shall be service 
connected.  38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. 
§ 3.309(d)(1), (2).  The term "radiation-exposed veteran" 
means a veteran who participated in a "radiation-risk 
activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. 
§ 3.309(d)(3)(i).  The term "radiation-risk activity" means 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima 
or Nagasaki during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war of Japan during World War II resulting in an opportunity 
for exposure to radiation comparable to those occupying 
Hiroshima or Nagasaki.  38 U.S.C.A. § 1112(c)(3)(B); 
38 C.F.R. § 3.309(d)(3)(ii). 

Upon review of the evidence, the Board finds that the veteran 
does not suffer from a radiogenic disease as found in 
38 C.F.R. § 3.311(b)(2) or a disease specific to radiation 
exposed veterans as found in 38 C.F.R. § 3.309(d).  Further, 
neither facial sagging nor Bell's palsy is among the 
disabilities subject to presumptive service connection on a 
radiation basis under 38 U.S.C.A. § 1112(c) (West 1991) and 
38 C.F.R. § 3.309(d), or is a "radiogenic" disease under 38 
C.F.R. § 3.311.
Additionally, the veteran has not submitted competent 
scientific or medical evidence indicating that his facial 
sagging, diagnosed as old left Bell's palsy, is a radiogenic 
disease.  Hence, the provisions for granting service 
connection for a disability based on participation in a 
radiation risk activity under 38 C.F.R. § 3.309(d) are not 
for application.  Similarly, the provisions for granting 
service connection for a radiogenic diseases under 38 C.F.R. 
§ 3.311(b) are also not applicable in this case.

Further, the Board does not find that there is credible 
evidence to show that the veteran's Bell's palsy was incurred 
in or aggravated by his military service.  In this regard, 
the veteran's examinations at enlistment and discharge were 
negative for any neurological findings or clinical complaints 
or findings of any disability of the eye or face.  
Additionally, the veteran indicated at the discharge 
examination that he had no physical defects.  There is no 
competent medical evidence of treatment immediately 
subsequent to service for this condition, and the earliest 
pertinent post-service treatment records associated with the 
veteran's claims folder are from the VA outpatient 
neurological examination in February 2000, some 55 years 
after separation from service.  Further, the Board finds 
probative the statement submitted by the veteran's brother-
in-law which indicated that his eye and facial disability 
began in the 1960's.  Accordingly, for these reasons, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
facial sagging, diagnosed as old left Bell's palsy with 
incomplete recovery.  

In making this determination, the Board acknowledges the 
comment of the VA examiner, who indicated that, by history, 
the veteran's old left Bell's palsy was related to service.  
In doing so, however, the examiner was merely transcribing 
the veteran's reported history.  In this regard, the Board 
notes that the United States Court of Appeals for Veterans 
Claims has held that, an opinion based upon history provided, 
without more is not sufficient to satisfy the medical nexus 
requirement. LeShore v. Brown, 8 Vet. App. 406 (1995).  
"Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence..."  Id. at 409. 

In reaching this determination, the Board acknowledges the 
veteran's statements that he believes that his facial sagging 
was incurred in service and that facial sagging is related to 
his current diagnosis of old left Bell's palsy.  Further, the 
Board regrets the fact that the veteran's private treatment 
records were destroyed or otherwise unavailable.  However, 
while the veteran is competent to describe his symptomatology 
as observed and the continuity of symptomatology, medical 
evidence is required to determine the onset or etiology of 
the disability.  Thus, as a lay person, the veteran is not 
competent to offer any opinion as to the onset or etiology of 
old left Bell's palsy.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Finally, the Board has considered the "benefit of the 
doubt" doctrine, however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1Vet. App. 49 (1990).



ORDER

Service connection for facial sagging, diagnosed as old left 
Bell's palsy, to include as claimed as a result of exposure 
to ionizing radiation, is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


